Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6,10,13-14,17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Siddiqui et al. US 2016/0012567 (hereinafter “Siddiqui”, cited in the IDS).
Regarding claim 1, Siddiqui discloses a system for low compute depth map generation (see figure 10, paragraph 0061),

    PNG
    media_image1.png
    99
    410
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    629
    424
    media_image2.png
    Greyscale


 comprising: one or more processors; and one or more hardware storage devices having stored computer-executable instructions that are operable, when executed by the one or more processors, to cause the system to: obtain a stereo pair of images of a 

    PNG
    media_image3.png
    540
    415
    media_image3.png
    Greyscale

; generate a downsampled stereo pair of images by downsampling the stereo pair of images to reduce an image size of the two images of the stereo pair of images (again see step 1010 and paragraph 0062 above); generate a depth map by performing 

    PNG
    media_image4.png
    311
    405
    media_image4.png
    Greyscale

; and generate an upsampled depth map based on the depth map using an edge- preserving filter that obtains at least some data of at least one image of the stereo pair of images, thereby reducing computational cost associated with generating a depth map based on an underlying stereo pair of images (see steps 1030 and 1040 wherein an upsampled depth map is created and a guided filter aligns the contours of the depth map to the first reference image [contour guiding filter==edge preserving filter], see also paragraphs 0065-0067)

    PNG
    media_image5.png
    585
    403
    media_image5.png
    Greyscale

Regarding claim 2, Siddiqui discloses a stereo pair of cameras, wherein the stereo pair of cameras captures the stereo pair of images (see paragraph 0062 copied above).


    PNG
    media_image6.png
    286
    401
    media_image6.png
    Greyscale

Regarding claim 4, Siddiqui discloses wherein downsampling the stereo pair of images reduces an image size of the two images of the stereo pair of images by a factor of at least 2 (see paragraph 0045)

    PNG
    media_image7.png
    289
    409
    media_image7.png
    Greyscale

Regarding claim 5, Siddiqui discloses wherein the upsampled depth map has an image size that is greater than an image size of the depth map by a factor of at least 2 (see above paragraphs 0045 and 0047).
Regarding claim 6, Siddiqui discloses wherein generating the upsampled depth map comprises upsampling the depth map to increase an image size of the depth map and subsequently applying the edge-preserving filter to the upsampled depth map (see figure 10 above, steps 1030 and 1040).
Regarding claim 10, Siddiqui discloses wherein the depth map corresponds to a geometry of one of the two images of the stereo pair of images, and wherein the edge-preserving filter obtains the at least some data from the one of the two images of the stereo pair of images (see paragraph 0066 copied above).
Claim 13 is similarly analyzed to claim 1. 

Claim 17 is similarly analyzed to claim 10. 
Claim 20 is similarly analyzed to claim 1. 




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Siddiqui in view of Shin et al. Hierarchical bilateral filtering based disparity estimation for view synthesis (hereinafter “Shin”, cited in the IDS).
Regarding claim 7, as discussed above Siddiqui discloses the limitations of claim 1. 
Siddiqui does not explicitly disclose that the edge-preserving filter is a joint bilateral filter. 
Shin discloses a high efficient disparity estimation using bilateral filtering that is makes an edge preserving filter that can be efficiently parallelized on hardware (see the abstract).

Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine Siddiqui and Shin to use a joint bilateral filter to do this as taught by Shin. The motivation is that it would make it highly efficient and could be parallelized on hardware. 
Claim 15 is similarly analyzed to claim 7.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Siddiqui in view of Shin and further in view of Narasimha et al. US 2014/0198977 (hereinafter “Narasimha”, cited in the IDS).
Regarding claim 8, as discussed the combination of Siddiqui and Shin discloses the limitations of claim 7. 
Siddiqui nor Shin do not explicitly disclose obtaining data from a prior depth map for a prior timepoint. 
Narasimha discloses a method for the enhancement of stereo depth maps in which a temporal bilateral filter may be applied to fill in the holes in the disparity image by weighted interpolation with disparity values from the previously generated disparity image (see paragraph 0041).

    PNG
    media_image8.png
    323
    405
    media_image8.png
    Greyscale

Siddiqui, Shin, and Narashima are analogous art because they are from the same field of endeavor of depth map images. 
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine Siddiqui, Shin, and Narashima to obtain depth data from a prior depth map at a prior timepoint as taught by Narashima. The motivation would be to fill in holes thus enhancing the image. 
 
Claims 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Siddiqui in view of Shah et al. US 9,704,250 (hereinafter “Shah”).
Regarding claim 9, as discussed above Siddiqui discloses the limitations of claim 1. 
Siddiqui does not explicitly disclose calculating sub-pixel disparity values for the upsampled depth map. 


    PNG
    media_image9.png
    185
    424
    media_image9.png
    Greyscale


Siddiqui and Shah are analogous art because they are from the same field of endeavor of depth maps. 
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine Siddiqui and Shah to determine sub-pixel disparity values. The motivation would be to refine the disparity maps. 
Claim 16 is similarly analyzed to claim 9.



Claims 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Siddiqui in view of Tan et al. Stereo Disparity through Cost Aggregation with Guided Filter (hereinafter “Tan”, cited in the IDS).

While as discussed Siddiqui discloses a guided filter to align the contours to the first reference image, he does not explicitly disclose aligning the contours to the other reference image (the second image). 
Tan discloses a method for determining stereo disparity through cost aggregation with a guided filter and in section 2.5 discloses checking whether the disparity computed from the left image coincides with the disparity computed from the right image. This is used to reject occluded pixels and thus enhance the depth maps.  
Siddiqui and Tan are analogous art because they are from the same field of endeavor of depth map generation. 
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine Siddiqui and Tan to use the other reference image to find the consistency of the depth map and thus reject occluded pixels thus enhancing the depth map. 
Claim 18 is similarly analyzed to claim 11.


Claims 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Siddiqui in view of Zhu et al. US 2019/0101758 (hereinafter “Zhu”, cited in the IDS).
Regarding claim 12, as discussed above Siddiqui discloses the limitations of claim 1.

Zhu discloses processing stereoscopic images in a manner that they will match the perspective of the user wearing a head mounted device (see paragraph 0006). Specifically as seen in figure 13, after a depth map is generated the left and right images are reprojected so that  a center-line perspective of the left image aligns with users left pupil and a centerline perspective of the right image aligns with user’s right pupil (see paragraph 0101)

    PNG
    media_image10.png
    88
    318
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    420
    622
    media_image11.png
    Greyscale


Siddiqui and Zhu are analogous art because they are from the same field of endeavor of depth map generation. 
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine Siddiqui and Zhu to reproject depth points to correspond to a user’s perspective. The motivation would be so that the user experience is more natural. 
Claim 19 is similarly analyzed to claim 12.


Conclusion
Please see the attached 892 notice of references cited.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B STREGE whose telephone number is (571)272-7457. The examiner can normally be reached M-F 9-5 (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571)272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN B STREGE/Primary Examiner, Art Unit 2669